                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

MICHAEL W. WALKER                                                                   APPELLANT

v.                                Case No. 4:17-cv-00675 KGB

FREDERICK S. WETZEL, III,                                                             APPELLEE

                                             ORDER

       Pending before the Court is Mr. Walker’s appeal from the United States Bankruptcy Court

for the Eastern District of Arkansas. This Court previously entered an Order consolidating this

case with Walker v. Wetzel, et al., Case No. 4:17-cv-485-KGB (the “Consolidated Appeal”) (Dkt.

No. 7). In that Order, the Court directed the parties to make filings only in the Consolidated Appeal

(Id.). The Court dismissed the Consolidated Appeal in an Order dated March 31, 2019, and the

Court dismisses this appeal for the reasons set forth in the Order entered in the Consolidated

Appeal. Accordingly, it his hereby ordered that appellant Michael Walker’s appeal from the

United States Bankruptcy Court for the Eastern District of Arkansas is dismissed without

prejudice.

       So ordered this 31st day of March, 2019.



                                                      ________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
